05/28/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0215



                                  No. DA 20-0215

CITY OF MISSOULA,

             Plaintiff and Appellee,
      v.

JOHN RAY ADAMS,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including June 27, 2020, within which to prepare, serve, and file its response brief.




BG                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             May 28 2021